IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                       NO. PD-0474-19



                        JAMES RAY PENDERGRAFT, Appellant

                                                v.

                                  THE STATE OF TEXAS

                      ORDER REGARDING REPRESENTATION
                               SMITH COUNTY



               Per curiam.

                                          ORDER


       Appellant was convicted of aggravated assault in cause number 007-1264-17 in the 7th

District Court of Smith County. Appellant was sentenced to confinement for 35 years. The court

of appeals affirmed the judgment of the trial court. Pendergraft v. State, No.12-18-00091-CR (Tex.

App. —Tyler, delivered April 17, 2019). The Appellant’s Pro Se petition for discretionary review

was granted by this Court on October 23, 2019. Appellant is entitled to representation before this

Court at this time. See Article 1.051(a)(d)(2), V.A.C.C.P. Appellant is without representation in
this Court. Accordingly, the trial court is ordered to determine if Appellant is currently represented

by counsel, and if so, to inform this court who represents Appellant. If Appellant is not currently

represented by counsel and desires counsel, the trial court must first determine whether Appellant

is indigent. If the trial court finds Appellant is indigent, that court shall appoint an attorney to

represent Appellant before this court in regard to PDR No. PD-0474-19, in accord with the

provisions of Articles 1.051 and 26.04, V.A.C.C.P. Any hearing conducted pursuant to this order

shall be held within 30 days of the date of this order. The trial court's order appointing counsel, any

findings of fact, affidavits, or transcription of the court reporter's notes and any other

supplementation of the record shall be returned to this court within 45 days of the date of this order.

IT IS SO ORDERED THIS THE 23RD DAY OF OCTOBER, 2019.

DO NOT PUBLISH